On Rehearing.
There can be but little, if any, doubt that appellant signed the note and deed of trust upon which this suit is based. If these instruments were executed by appellant, the venue was properly laid in Dallas county, and the case should be tried there. We think the ends of justice will be best served by a remand of the case to the end that the evidence upon the controlling issue of fact may be fully developed. Sparks v. West (Tex. Civ. App.) 41 S.W.(2d) 301; Smith v. Rogers (Tex. Civ. App.) 34 S.W.(2d) 312; Brown v. Cox (Tex. Civ. App.) 53 S.W.(2d) 848, 850; Hayes v. Penney (Tex. Civ. App.) 215 S. W. 571.
Our former order reversing and rendering is set aside, and it is now ordered that the cause be reversed and remanded.